IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 98 DB 2019 (No. 69 RST 2019)
                                           :
                                           :
JOHN JOSEPH MASTRONARDI                    : Attorney Registration No. 72855
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Out of State)


                                       ORDER


 PER CURIAM


        AND NOW, this 5th day of August, 2019, the Report and Recommendation of

 Disciplinary Board Member dated July 25, 2019, is approved and it is ORDERED that

 John Joseph Mastronardi, who has been on Inactive Status, has never been suspended

 or disbarred, and has demonstrated that he has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.